           Case 2:19-cr-00474-JS Document 32 Filed 05/18/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                       :           CRIMINAL ACTION
                                                :
    v.                                          :           No. 19-474
                                                :
 AYENDE ALVARADO                                :

                                           ORDER

         AND NOW, this 18th day of May, 2020, upon consideration of Defendant Ayende

Alvarado’s Sealed Motion for Reconsideration of Pretrial Detention, the Government’s opposition,

and for the reasons stated in the accompanying Memorandum, it is ORDERED the Motion

(Document 25) is DENIED without prejudice to reassert should circumstances change.



                                                BY THE COURT:


                                                 /s/ Juan R. Sánchez
                                                Juan R. Sánchez, C.J.
